UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended March 31, []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Transition Period From to . Commission file number 1-8400. AMR Corporation (Exact name of registrant as specified in its charter) Delaware 75-1825172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.þ Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 284,952,923 shares as of April 09, 2009. INDEX AMR CORPORATION PART I:FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three months ended March 31, 2009 and Condensed Consolidated Balance Sheets March 31, 2009 and December 31, 2008 Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2009 and Notes to Condensed Consolidated Financial Statements March 31, 2009 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II: OTHER INFORMATION Item 1.Legal Proceedings Item 6.Exhibits SIGNATURE PART I:FINANCIAL INFORMATION Item 1.Financial Statements AMR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions, except per share amounts) Three Months Ended March 31, 2009 2008 Revenues Passenger - American Airlines $ 3,680 $ 4,379 - Regional Affiliates 457 581 Cargo 144 215 Other revenues 558 522 Total operating revenues 4,839 5,697 Expenses Wages, salaries and benefits 1,688 1,644 Aircraft fuel 1,298 2,050 Other rentals and landing fees 324 323 Depreciation and amortization 272 309 Maintenance, materials and repairs 305 315 Commissions, booking fees and credit card expense 217 257 Aircraft rentals 124 125 Food service 114 127 Special charges 13 - Other operating expenses 678 734 Total operating expenses 5,033 5,884 Operating Loss (194 ) (187 ) Other Income (Expense) Interest income 11 53 Interest expense (186 ) (207 ) Interest capitalized 10 5 Miscellaneous - net (16 ) (5 ) (181 ) (154 ) Loss Before Income Taxes (375 ) (341 ) Income tax - - Net Loss $ (375 ) $ (341 ) Loss Per Share Basic $ (1.35 ) $ (1.37 ) Diluted $ (1.35 ) $ (1.37 ) The accompanying notes are an integral part of these financial statements. AMR CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) March 31, December 31, 2009 2008 Assets Current Assets Cash $ 187 $ 191 Short-term investments 2,677 2,916 Restricted cash and short-term investments 462 459 Receivables, net 785 811 Inventories, net 494 525 Fuel derivative contracts 159 188 Fuel derivative collateral deposits 343 575 Other current assets 255 270 Total current assets 5,362 5,935 Equipment and Property Flight equipment, net 12,356 12,454 Other equipment and property, net 2,361 2,370 Purchase deposits for flight equipment 650 671 15,367 15,495 Equipment and Property Under Capital Leases Flight equipment, net 150 181 Other equipment and property, net 57 59 207 240 Route acquisition costs and airport operating and gate lease rights, net 1,102 1,109 Other assets 2,480 2,396 $ 24,518 $ 25,175 Liabilities and Stockholder’s Equity Current Liabilities Accounts payable $ 1,005 $ 952 Accrued liabilities 1,976 2,042 Air traffic liability 3,845 3,708 Fuel derivative liability 613 716 Current maturities of long-term debt 1,371 1,845 Current obligations under capital leases 98 107 Total current liabilities 8,908 9,370 Long-term debt, less current maturities 8,314 8,423 Obligations under capital leases, less current obligations 528 582 Pension and postretirement benefits 6,739 6,614 Other liabilities, deferred gains and deferred credits 3,138 3,121 Stockholder’s Equity Preferred stock - - Common stock 285 285 Additional paid-in capital 4,004 3,992 Treasury stock (367 ) (367 ) Accumulated other comprehensive loss (2,988 ) (3,177 ) Accumulated deficit (4,043 ) (3,668 ) (3,109 ) (2,935 ) $ 24,518 $ 25,175 The accompanying notes are an integral part of these financial statements. AMR CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Three Months Ended March 31, 2009 2008 Net Cash Provided by Operating Activities $ 459 $ 449 Cash Flow from Investing Activities: Capital expenditures (169 ) (217 ) Net (increase) decrease in short-term investments 239 71 Net (increase) decrease in restricted cash and short-term investments (3 ) 2 Proceeds from sale of equipment and property 3 2 Cash collateral on spare parts financing 45 1 Net cash provided by (used for) investing activities 115 (141 ) Cash Flow from Financing Activities: Payments on long-term debt and capital lease obligations (753 ) (254 ) Proceeds from: Issuance of debt and sale leaseback transactions 174 - Reimbursement from construction reserve account 1 1 Net cash used by financing activities (578 ) (253 ) Net increase (decrease) in cash (4 ) 55 Cash at beginning of period 191 148 Cash at end of period $ 187 $ 203 The accompanying notes are an integral part of these financial statements. AMR CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these financial statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position, results of operations and cash flows for the periods indicated. Results of operations for the periods presented herein are not necessarily indicative of results of operations for the entire year.The condensed consolidated financial statements include the accounts of AMR Corporation (AMR or the Company) and its wholly owned subsidiaries, including (i) its principal subsidiary American Airlines, Inc. (American) and (ii) its regional airline subsidiary, AMR Eagle Holding Corporation and its primary subsidiaries, American Eagle Airlines, Inc. and Executive Airlines, Inc. (collectively, AMR Eagle). The condensed consolidated financial statements also include the accounts of variable interest entities for which the Company is the primary beneficiary. For further information, refer to the consolidated financial statements and footnotes thereto included in the AMR Annual Report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K). During the first quarter of 2009, the Company experienced a significant weakening of demand, especially in international markets, due to the worldwide economic recession creating a very challenging environment. This factor coupled with the recent severe disruptions in the capital markets has negatively impacted the Company and significantly impacted its results of operations and cash flows for the three months ended March 31, 2009.Consequently, the Company’s liquidity has been negatively affected as unrestricted cash and short-term investments decreased from $3.1billion as of December 31, 2008 to $2.9billion at March 31, 2009.In addition, the Company may not be able to improve its liquidity position for the remainder of 2009 if lower demand for air travel and a weak global economy were to persist and if the Company is unable to obtain financing on reasonable terms. The Company remains heavily indebted and has significant obligations.However, as of the date of this Form 10-Q, the Company believes it can access sufficient liquidity to fund its operations and obligations for the remainder of 2009, including repayment of debt and capital leases, capital expenditures and other contractual obligations. To date during 2009, the Company secured approximately $148 million of financing that was previously uncommitted through loans on certain aircraft.These transactions are in addition to previously arranged financing and backstop financing which could be used for a significant portion of the Company’s remaining 2009 - 2011 Boeing 737-800 aircraft deliveries.Exclusive of these transactions, the Company estimates that it has at least $3.6 billion in unencumbered assets and other sources of liquidity and the Company continues to evaluate the most cost-effective alternatives to raise additional capital.The Company’s possible financing sources primarily include: (i) a limited amount of additional secured aircraft debt or sale leaseback transactions involving owned aircraft; (ii) leases of or debt secured by new aircraft deliveries; (iii) debt secured by other assets; (iv) securitization of future operating receipts; (v) the sale or monetization of certain assets; (vi) unsecured debt; and (vii) issuance of equity and/or equity-like securities.
